Citation Nr: 1719927	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-06 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1963 to September 1966.

This appeal was initiated based on a disagreement with a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  However, the Board notes that, in a September 2002 rating decision, the RO denied a claim for an increased disability rating for service-connected bilateral hearing loss.  In February 2003, the RO received a notice of disagreement with that decision, and in March 2003, the RO issued a Statement of the Case.  

On a VA Form 119, Report of Contact, dated May 8, 2003, the Veteran's representative stated that "[t]he veteran came in to see me today.  [H]e states that his appeal would be satisfied with a new exam, as he believes the exam that took place on 8-9-02 was incorrect."  On a Deferred Rating Decision, dated May 15, 2003, a VA Decision Review Officer (DRO) wrote, "The veteran has been scheduled for a VA audio examination.  Spoke with [Veteran's representative] concerning the veteran's appeal.  She indicated the veteran's appeal could be withdrawn from the system because he stated he would be satisfied with a new examination.  Therefore, his appeal has been withdraw[n] from VACOLS.  The appeal is closed."  

On May 22, 2003, the RO received a VA Form 9 substantive appeal from the Veteran on which he argued for an increased rating for bilateral hearing loss and requested a hearing before the Board.  On the same day, the RO received private audiogram results submitted by the Veteran with a statement that he would like reconsideration of his case.  There is no evidence that the RO reconsidered or reopened the veteran's appeal or scheduled a hearing before the Board in 2003.  The next item in the electronic claims file is the Veteran's claim for an increased rating received in April 2008.  Based on the Veteran's attempt to reinstate his appeal and his submission of additional evidence within the appeal period of the September 2002 rating decision, the Board concludes that the September 2002 rating decision was not final and remains under appeal before the Board.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of those proceedings is of record.

In November 2012 and again in May 2013 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Audiological evaluations performed during the appeal period reveal no worse than Level IV hearing impairment in either of the Veteran's ears. 

2.  The Veteran's service-connected disabilities, without consideration of age or non-service connected disabilities, are not so severely disabling as to render him unable to secure or follow a substantially gainful occupation.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).   

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - Hearing Loss

In the September 2002 decision currently on appeal, the RO continued the Veteran's disability rating for bilateral hearing loss at 0 percent under Diagnostic Code 6100.  The Veteran has since been granted a 10 percent rating effective March 10, 2008.  The Veteran contends that a higher rating is warranted based on his symptomatology.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, the Veteran maintains that he has difficulties conducting conversations over the telephone or in person when there is background noise and that he requires the television volume to be loud.  He reports that he still has difficulty hearing in some situations, even with his hearing aids.  

In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from July 2, 2001, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel (db) loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R.
§ 4.85. 

Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing results from VA audiology examinations conducted in August 2002, May 2008, December 2010 and November 2015 all fail to demonstrate more profound hearing loss than Level IV in each ear, which warrants a 10 percent disability rating.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  A pattern of exceptional hearing loss is also not demonstrated, as puretone thresholds were not 55 dB or more at 1000, 2000, 3000 or 4000 Hertz or 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz during either examination.  38 C.F.R. § 4.86.  
The functional impact of the Veteran's hearing loss has been noted to be consistent with his subjective complaints, as stated above, and has been described as difficulty hearing and understanding speech in most situations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, including his difficulties conversing and watching television.  However, as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. at 349.  Moreover, difficulty or inability to hear or understand speech or to hear various other sounds in various contexts is contemplated in the schedular rating criteria.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. Mar. 6, 2017).  Thus, there is no basis for referral for extraschedular consideration.  Id.; 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As such, a disability rating in excess of 10 percent for bilateral hearing loss is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran does not meet the criteria for a schedular award of TDIU. 38 C.F.R. § 4.16(a).   As noted above, the record does not contain significant extraschedular factors concerning the Veteran's hearing loss.  While the Veteran maintains that he closed his previous business as a personnel recruiter because of difficulty with phone conversations that comprised a significant percentage of his work.  The Board notes however that the Veteran has a degree in accounting and has stated that he was an accountant at one point.  The Board finds that the Veteran's hearing difficulties would not prevent him from performing the duties of an accountant or other related positions.  As such, and in absence of medical or lay evidence demonstrating unemployability due solely to the Veteran's service-connected disabilities, the Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 4.16.
ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


